Case: 15-20686      Document: 00513883349         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-20686
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 21, 2017
                                                                           Lyle W. Cayce
MATTHEW MARK HESLEP,                                                            Clerk


              Plaintiff–Appellant,

v.

RICK THALER; WILLIAM STEPHENS, Individual capacity; LORIE DAVIS,
Professional capacity; GREG ABBOTT; TEXAS COURT OF CRIMINAL
APPEALS,

              Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2595


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Matthew Mark Heslep, Texas prisoner # 1582892, is serving a 20-year
sentence after being convicted of indecency with a child. He filed a complaint
under 42 U.S.C. § 1983 alleging that the defendants deprived him of adequate



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20686     Document: 00513883349      Page: 2   Date Filed: 02/21/2017


                                  No. 15-20686

access to legal materials and thus denied him access to the courts so that he
could file a timely petition for discretionary review in the Texas Court of
Criminal Appeals.
      In a § 1983 action, federal law looks to the personal injury statute of
limitations for the state in which the cause of action arose. Wallace v. Kato,
549 U.S. 384, 387 (2007).       In this case, the applicable Texas statute of
limitations is two years. See Piotrowski v. City of Houston, 237 F.3d 567, 576
(5th Cir. 1992).    Federal law determines when an action accrues and the
limitation period starts. Id. An action accrues “the moment the plaintiff
becomes aware that he has suffered an injury or has sufficient information to
know that he has been injured.”        Id. (internal quotation marks omitted)
(quoting Russell v. Bd. of Trs. of the Firemen, 968 F.2d 489, 493 (5th Cir. 1992)).
Heslep concedes that he “had reason to know of the injury which is the basis
of this claim on July 2, 2011,” the same date used by the district court as
starting the limitations period. Heslep’s civil rights complaint filed in 2015
was untimely.
      Heslep offers several novel contentions that do not show that the district
court erred by dismissing his action as untimely. The judgment of the district
court is AFFIRMED.         Heslep’s motion to file a supplemental brief is
GRANTED.




                                        2